                                                                                            FILED
                                                                                   2019 Aug-19 AM 09:33
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 STEVEN SCOTT NIBLETT,                     )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )     5:18-cv-01843-RDP-SGC
                                           )
 OFFICER SURETT, et al.,                   )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION
      The Magistrate Judge filed a report on July 23, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted pursuant to 28 U.S.C. § 1915A(b). (Doc. 9). Although the report

advised Plaintiff of his right to file specific written objections within fourteen (14)

days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is ADOPTED and the recommendation is ACCEPTED. Therefore, in accordance

with 28 U.S.C. § 1915A(b), this action is due to be dismissed without prejudice for

failing to state a claim upon which relief can be granted.

      A Final Judgment will be entered.
DONE and ORDERED this August 19, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 2
